Citation Nr: 0118980	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear tinnitus.

2.  Entitlement to service connection for left shoulder 
adhesive capsulitis, major, claimed as a residual of an 
inservice left shoulder injury.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for a skull condition.

5.  Entitlement to service connection for photophobia.

6.  Evaluation of service connected headaches due to trauma, 
currently rated as 10 percent disabling.

7.  Evaluation of service connected degenerative joint 
disease of the left elbow, major, currently rated as 10 
percent disabling.

8.  Entitlement to an increased rating for right ear 
tinnitus, evaluated as noncompensably disabling from February 
26, 1998.

9.  Entitlement to an increased rating for right ear 
tinnitus, evaluated as 10 percent disabling from June 10, 
1999.

10.  Evaluation of service connected post-traumatic stress 
disorder, currently rated as 50 percent disabling.

11.  Whether the rating decision of October 6, 1975 was 
clearly and unmistakably erroneous in failing to grant 
service connection for an ulcer disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The August 1998 rating decision considered service connection 
for a left forearm contusion.  At the time the appellant 
filed his Notice of Disagreement in January 1999 and his 
substantive appeal in June 1999, he did not mention this 
issue as part of the detailed lists he provided outlining the 
issues for which he sought appellate review.  So although the 
representative has argued this issue on behalf of the 
appellant, the appellant himself has evidenced no intent to 
appeal this issue, neither was it included in the Statement 
of the Case or certification of appeal.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of 
record attributes photophobia to pre-service origins. 

2.  The competent medical evidence does not establish that 
photophobia underwent a chronic or permanent worsening during 
the period of the appellant's active service.

3.  Headaches due to trauma are currently manifested by right 
eye pain extending into the occipital area that is relieved 
by darkness and stress reduction.  A diagnosis of multi-
infarct dementia associated with brain trauma has not been 
made.

4.  Degenerative joint disease of the left elbow, major, is 
currently manifested by pain with full extension and flexion 
of the left arm.

5.  Right ear tinnitus has been reported as persistent.

6.  Post-traumatic stress disorder is currently manifested by 
irritability and avoidance of crowds.

7.  The appellant has not shown that the correct facts, as 
they were known at the time of the October 1975 rating 
decision, were not before the adjudicator, or that the 
statutory or regulatory provisions then extant were 
incorrectly applied.  Neither has he provided persuasive 
reasons as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result of that adjudication would have been manifestly 
different but for an alleged error.  Rather, he has merely 
expressed disagreement with how the RO weighed or evaluated 
the facts before it and asserted a duty to assist violation. 


CONCLUSIONS OF LAW

1.  Photophobia was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 
1991); 38 C.F.R. §§ 3.304, 3.306 (2000).

2.  The criteria for an increased rating for headaches due to 
trauma have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.124a; Diagnostic Code 8045 
(2000).

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left elbow, major, for have 
not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5206 (2000). 

4.  Right ear tinnitus is 10 percent disabling from February 
26, 1998.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.87, Diagnostic Code 6260 (2000).

5.  Right ear tinnitus is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.87, Diagnostic Code 6260 (2000).

6.  Post-traumatic stress disorder is no more than 50 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2000).

7.  The appellant's claim that the rating decision of October 
6, 1975 was clearly and unmistakably erroneous in failing to 
grant service connection for an ulcer disability is legally 
insufficient.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 
C.F.R. § 3.105 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

These appeals stem from an August 1998 rating decision 
wherein service connection was granted for the following 
disabilities: headaches due to trauma (10 percent disablingn 
from February 26, 1998); degenerative joint disease of the 
left elbow, major (10 percent disabling from February 26, 
1998); right ear tinnitus (noncompensably disabling from 
February 26, 1998); post-traumatic stress disorder (50 
percent disabling from January 5, 1998).  Service connection 
for photophobia was denied.  During the pendency of the 
appeal, the criteria for evaluating diseases of the ear were 
changed, and the evaluation for right ear tinnitus was 
increased to 10 percent from June 10, 1999, the effective 
date of the new criteria.

The appellant contends that higher evaluations are warranted.  
When he is required to concentrate on things that require his 
focus, it causes his headaches and if pressured for an answer 
to something he feels panic and has to relax in a dark place 
in a comfortable position and attempt not to think about 
anything.  He has alleged that his headaches are severe and 
greatly affected his daily quality of life.  As they happen 
daily, he is virtually confined to his home.  During the 
examination of his left elbow, the examiner failed to 
consider the extreme pain he had when he flexed to the degree 
that was indicated on the examination.  He contended that he 
should be assigned a separate evaluation for loss of motion, 
for arthritis and for a neurological condition of his left 
elbow.  He had persistent ringing in his right ear and 
suffers from exposure to background noise.  Post-traumatic 
stress disorder prevented him from attaining and maintaining 
gainful employment.  It had totally rendered him incapable of 
leading a normal social life.  He remained in his home all 
day with the television turned down so that no one would know 
he was at home.  He did not like to be around people and 
became agitated and wished to get away.  The appellant 
further contended that his preexisting photophobia was 
aggravated by an inservice head injury or in the alternative, 
service in brilliant sunlight.  Prior to service although he 
had photophobia, it was never necessary for him to wear 
sunglasses, but now he had to wear sunglasses continually and 
his eyes watered.  Later, the appellant asserted that 
photophobia imposed a severe limitation on his daily quality 
of life.

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the rating decision and the Statement 
of the Case issued in April 2000, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all available evidence identified by the 
appellant relative to these claims has been obtained and 
associated with the claims folder.  Service medical records 
were obtained and associated with the claims folder.  The 
appellant identified private medical treatment from Drs. 
Uricchio and Kolin.  Both physicians were contacted by the RO 
and the claims folder contains written documentation from 
both that there were no records regarding this appellant.  
The appellant was advised as such in the Statement of the 
Case.  Based on written negative response from these doctors, 
the Board finds that it is reasonably certain that these 
records do not exist at the office location and that further 
efforts to obtain these records would be futile.  However, 
when the RO obtained the Social Security Administration 
records, these included the records of Drs. Uricchio and 
Kolin.  The RO obtained outpatient treatment records from the 
VA Medical Center.  VA examinations were conducted in May and 
June of 1998 and copies of the reports associated with the 
file.  Furthermore, there is no indication from the appellant 
or the representative that there is outstanding evidence 
which would be relevant to this claim.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Service connection claims.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in to service except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior 
thereto.  A preexisting injury or disease will be considered 
to have been aggravated by service where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 (2000); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

This presumption of sound condition attaches only where 
there has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby, 1 
Vet. App. at 227.  The regulation provides expressly that 
the term "noted" denotes "only such conditions as are 
recorded in examination reports,"  38 C.F.R. 3.304(b), and 
that "history of preservice existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions," Id. at (b)(1). 

Determinations of whether evidence clearly and unmistakably 
rebuts the presumption of soundness should be based on 
medical judgment, accepted medical principles, history with 
regard to clinical factors pertinent to the basic character, 
origin, development of the injury or disease, a thorough 
analysis of the evidentiary showing and careful correlation 
of all the material facts with due regard to accepted 
medical principles pertaining to the history, 
manifestations, clinical course and character of the 
particular injury or disease or residuals thereof.  See 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Harris v. West, 
203 F.3d 1347 (Fed. Cir. 2000). 

Once a condition is properly found to have been preexisting 
(either because it was noted at entry or because 
preexistence was demonstrated by clear and unmistakable 
evidence), the presumption of aggravation provides:  'A 
preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.' "  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a), 
Crowe v. Brown, 7 Vet. App. 238 (1994).  Temporary flare-ups 
of a pre-existing disorder during service, without evidence 
of a worsening of the underlying condition, do not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991).

The appellant's DD 214 does not indicate combat service; 
therefore the provisions of 38 U.S.C.A. § 1154 (West 1991) do 
not apply.

Photophobia.

Photophobia was not identified or reported at the time of a 
February 1966 pre-induction examination or in an April 1967 
induction examination.  

In May 1968, the appellant reported that he was attacked and 
beaten with an entrenching tool.  Blunt trauma about the head 
and shoulder was diagnosed.  An ophthalmology consultation 
was requested as the appellant reported bilateral photophobia 
that was exacerbated after the beating incident.  The initial 
medical examination identified deep looking discs 
bilaterally, pupils equal and reactive to light, normal 
extraocular movements and photophobia.  During evaluation by 
the ophthalmologist, the appellant admitted to photophobia in 
the right eye for 5 years.  The examination revealed pupils 
equal, round, reactive to light and accommodation, intact 
extraocular movement, fundo within normal limits, and 
photophobia relieved with sunglasses.  The appellant was 
advised to wear sunglasses.  The remainder of the service 
medical records were silent as to photophobia, although the 
appellant identified eye trouble at separation that was not 
commented upon by the examiner.

In September 1969 VA Medical Center records from an inpatient 
admission for knee surgery, the appellant reported an old 
right eye injury with painful smarting in the eye when 
exposed to light.  The eye examination was normal.

A VA eye examination was conducted in May 1998.  The 
appellant report right eye pain but did not report 
photophobia, nor was it diagnosed.  A VA examination was 
conducted in June 1998 and the appellant reported that 
exposure to sunlight caused his right eye to water.  
Photophobia that preexisted the inservice head injury was 
diagnosed.  

VA Medical Center records indicated that the appellant was 
evaluated in the ophthalmology clinic in February 1999.  
Again he reported right eye pain but did not report 
photophobia, nor was it noted in any of the findings on eye 
examination.

As photophobia was not noted at entry into service, the 
presumption of sound condition at entry attaches.  The Board 
proceeds to a determination as to whether this presumption is 
rebutted by clear and unmistakable evidence, and we find that 
there is.  In reaching this conclusion, the Board has 
specifically considered the basic character of the condition 
photophobia, accepted medical principles and the sound 
medical judgment of the inservice examiners.  Service medical 
records reveal that the appellant reported to two separate 
examiners that photophobia preexisted service.  Lay testimony 
is competent when it regards the readily observable features 
or symptoms of injury or illness.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  Photophobia, in part, is a 
subjective, readily observable experience.  A lay person is 
clearly competent to provide evidence that when exposed to 
light, his eyes are sensitive or hurt and to also note when 
this experience began.  Therefore, the appellant was 
competent to provide clear and unmistakable evidence that he 
experienced photophobia prior to service.  Photophobia can 
also be objectively confirmed by a medical examiner.  Two 
inservice examiners concluded that the appellant's reported 
experience (reported in service and beginning pre-service) 
was photophobia, and in their conclusions, neither examiner 
questioned his report that the onset was prior to service.  
Taken together, this inservice evidence amounts to clear and 
unmistakable evidence that photophobia preexisted service.

The appellant continued to contend that photophobia 
preexisted service in his claim filed in February 1998 and 
his Notice of Disagreement filed in January 1999.  In his VA 
Form-9 filed in June 2000, the appellant asserted that his 
statements should not be held against him on the issue of 
preexistence since the service medical records documented 
photophobia in service.  The Board has considered that signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  38 C.F.R. § 3.304(b)(3) (2000).  
However, the inservice records were not signed statements by 
the appellant.  His claim and Notice of Disagreement were 
signed statements as to the preservice origin of photophobia.  
However, these statements may be considered in determining 
whether there is clear and unmistakable evidence of 
preexistence, since the inservice data confirms and is 
consistent with that which was stated in the claim and the 
Notice of Disagreement.

Once photophobia is determined to have preexisted service, 
the Board proceeds to a determination of whether the 
appellant is entitled to a presumption of aggravation, based 
on a finding that there was an increase in disability during 
service.  We find that he is not.  Photophobia was identified 
on one occasion during service and was said to be relieved by 
the donning of sunglasses.  This evidence does not 
demonstrate a worsening of the underlying condition.  At 
separation the appellant reported "eye trouble" and the 
records are without further comment.  This evidence is 
insufficient to establish worsening of the underlying 
condition.  The Board's conclusion is supported by the 
immediate post-service evidence that documents old right-
sided photophobia without any indication of an abnormal eye 
examination or other indication of worsening.  Later post-
service records further support the Board's conclusion that 
the condition did not undergo aggravation during service in 
light of the fact that there were only occasional complaints 
of photophobia on examination, no indication that the 
disability has worsened at any time, and no additional 
treatment for the condition.  We have considered the 
appellant's contentions that it was never necessary for him 
to wear sunglasses prior to service but that now he had to 
wear sunglasses continually, his eyes watered, and that 
photophobia imposed a severe limitation on his daily quality 
of life, however we find the medical evidence more probative 
on the issue of clinical worsening of the disability.  The 
preponderance of the evidence is against a finding of 
aggravation of preexisting photophobia during service, 
therefore service connection for photophobia is not 
warranted.


Increased ratings.

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  We conclude that the 
conditions addressed have not significantly changed, and that 
uniform ratings are appropriate in this case.

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Service medical records revealed that in May 1968, the 
appellant reported that he had been beaten about the head and 
shoulder with an entrenching tool.  On physical examination 
there were superficial abrasions about the left elbow.  A 
chip fracture of the olecrenon process was identified and the 
appellant reported pain in the left elbow.  On separation 
examination in February 1969, no abnormalities on physical or 
psychological examination were identified other that a foot 
scar.  The appellant denied running ears, frequent or severe 
headaches, nervous trouble or depression, and arthritis or 
joint deformity.

VA examinations were conducted in May and June of 1998 with 
review of the claims folder indicated by the examiners.  On 
eye examination, the appellant complained of right eye pain 
that extended across his skull.  The examination concluded 
with diagnoses of exophthalmus, large cups with intraocular 
pressure near the upper limit of normal in the right eye, and 
exophoria in the upgaze.  A computed tomography scan of his 
head was normal.  His orbits were normal.  A polyp was 
identified in the right maxillary sinus.  On ear examination 
the appellant reported right ear tinnitus only and that was 
the concluding diagnosis.  

On psychiatric examination, the appellant was reportedly at 
first very threatened about being asked questions regarding 
his mental health.  He was reluctant to answer questions and 
appeared somewhat guarded.  He reported sleep difficulties.  
He had no concentration difficulties and had decreased 
appetite but no weight loss.  He denied depression but 
admitted to irritability, anger and decreased patience.  He 
denied symptoms of mania.  He denied any suicide attempts and 
did not take medication for psychiatric reasons.  The 
appellant was employed after service until 1980 when he was 
disabled by a knee injury.  He was married twice.  He would 
not speak of his first marriage.  His second wife was present 
for the evaluation and they had been married for 31 years.  
He reported that the relationship was "beautiful" and his 
relationship with his children was "incredible," and that 
he planned to spend time with the children that very day.  He 
enjoyed watching television, taking rides and doing puzzles 
and had no difficulty with these activities.  He had a 
history of alcohol abuse but denied any use for 1-1/2 years.  
A typical day was spent with his wife or grandchildren and in 
watching television.  He had difficulty going into large 
groups of people and was unable to go to the grocery store 
without having an intense fear of crowds.  Any difficulty he 
had playing with his grandchildren he attributed to his 
physical complaints.  On mental status examination he was 
guarded and somewhat defensive.  His speech was sometimes 
somewhat elevated in tone.  There was no stuttering and no 
tics.  There was no flight of ideas or looseness of 
association.  His mood was somewhat dysphoric.  His affect 
was congruent and somewhat labile.  He denied suicidal 
ideation, intent or plan.  He admitted to visual 
hallucinations that appeared to be consistent with actual 
illusions of people he had served with in the military.  He 
admitted to auditory hallucinations wherein his "buddies" 
commented on what he is doing.  He was alert and oriented to 
person, place, time and date.  He had no difficulty recalling 
the president, the county and the date.  His insight and 
judgement were limited.  The examiner concluded that he had 
clinical features consistent with post-traumatic stress 
disorder.  He had potential memory loss and personality 
changes that could be secondary to a history of head injury.  
A diagnosis of a psychotic disorder not otherwise specified 
was entertained, as well as diagnoses of post-traumatic 
stress disorder, alcohol abuse in partial remission and 
personality change secondary to a medical condition.  His 
current Global Assessment of Functioning score was 55 with a 
score of 60 for the prior year.

In the orthopedic VA examination, the appellant complained of 
left elbow pain.  He had essentially no treatment for the arm 
up to this point.  On physical examination with the left arm 
exposed, there was no evidence of muscle wasting in the left 
arm as compared to the right.  He had full extension of the 
elbow and complained of pain over the medial aspect with full 
extension.  He had full flexion of the elbow.  There was some 
tenderness of the folar surface of the forearm mainly over 
the ulnar shaft.  The ulnar nerve was palpable over the 
medial aspect of the elbow and this was markedly sensitive 
with the appellant complaining of severe pain.  Neurovascular 
examination was normal in the left upper extremity.  Further 
examination of the elbow was not obtained as the appellant 
had secondary guarding and apprehension.  X-ray examination 
revealed significant arthritis about the anterior elbow joint 
without evidence of a loose body.  Degenerative joint disease 
of the left elbow with painful ulnar nerve with possible 
cubital tunnel was diagnosed.  The examiner concluded that 
the appellant had chronic problems with the left arm but that 
it was difficult to determine the etiology of these due to 
his guarding and vague complaints.

In the brain and skull VA examination, the appellant 
complained of headaches in the retrobulbar area of the right 
eye that went through to the occipital area.  The headaches 
improved if he stayed inside and was not under stress.  On 
examination he was alert and was oriented to person, place 
and time.  His mouth was deviated to the left but this 
appeared to be more due to skeletal problems rather than 
neurological.  The strength on both sides of his face was 
normal.  The facial nerves, trigeminal nerves and cranial 
nerves were intact.  His eye/forehead reflex was intact.  His 
proprioception was not adequate and he was hesitant and did 
not touch the tip of his nose with his finger as instructed.  
His balance was affected also and he swayed when his eyes 
were closed.  His right upper and lower extremity reflexes 
were normal.  His left upper and lower extremity reflexes 
were not performed due to a report of severe pain in these 
joints.  He held his left arm in a flexed position and could 
not extend it due to swelling and pain in the elbow area.  
Post-traumatic headaches due to head injury were diagnosed.

VA Medical Center records indicated that the appellant 
underwent an eye examination in February 1999.  The examiner 
concluded that a claimed sinus problem might be the cause of 
his right-sided retro-orbital pain.  Otherwise, VA Medical 
Center developed from 1998-1999 did not indicate complaints 
of or treatment for headaches, degenerative joint disease in 
the left elbow, tinnitus or post-traumatic stress disorder.

Headaches due to trauma.

The RO evaluated the appellant's service connected headaches 
due to trauma under Diagnostic Code 8045, pertaining to brain 
disease due to trauma.  That code provides that purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304, 
(pertaining to dementia associated with brain trauma).  This 
10 percent rating will not be combined with any other rating 
for a disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under DC 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2000). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  The service 
connected condition is not an unlisted condition rated by 
analogy.  38 C.F.R. § 4.20 (2000).  In light of these facts 
and also because there is no diagnosis of migraine headaches 
or evidence of characteristic migraine-type prostrating 
attacks, no other Diagnostic Code is applicable.

The preponderance of the evidence is against a higher 
evaluation.  The applicable Diagnostic Code specifically 
limits the evaluation to 10 percent in the absence of a 
diagnosis of multi-infarct dementia, which is not of record.  
Therefore, the appellant is currently in receipt of the 
maximum schedular evaluation there is no doubt to be 
resolved.

Degenerative joint disease of the left elbow, major.

Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a; 
Diagnostic Code 5010 (2000).  Diagnostic Code 5003 for 
degenerative arthritis (hypertrophic or osteoarthritis) 
provides that for degenerative arthritis established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-rays findings are not to be combined with ratings based on 
limitation of motion, and will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Limitation of flexion of the forearm (major) with flexion 
limited to 110 degrees is assigned a noncompensable 
evaluation.  Flexion limited to 100 degrees is assigned a 10 
percent evaluation.  Flexion limited to 90 degrees is 
assigned a 20 percent evaluation.  Flexion limited to 70 
degrees is assigned a 30 percent evaluation.  Flexion limited 
to 55 degrees is assigned a 40 percent evaluation.  Flexion 
limited to 45 degrees is assigned a 50 percent evaluation.  
38 C.F.R. § 4.71a; Diagnostic Code 5206 (2000).

The Board has also considered other applicable Diagnostic 
Codes in order to determine if they could afford the 
appellant a higher evaluation.  Limitation of extension of 
the forearm (major) limited to 45 degrees is assigned a 10 
percent evaluation.  Extension limited to 60 degrees is 
assigned a 10 percent evaluation.  Extension limited to 75 
degrees is assigned a 20 percent evaluation.  Extension 
limited to 90 degrees is assigned a 30 percent evaluation.  
Extension limited to 100 degrees is assigned a 40 percent 
evaluation.  Extension limited to 110 degrees is assigned a 
50 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 
5207 (2000).

Limitation of motion of the forearm with flexion limited to 
100 degrees and extension limited to 45 degrees is assigned a 
20 percent evaluation for either the major or minor arm.  
38 C.F.R. § 4.71a; Diagnostic Code 5208 (2000).

In the absence of evidence of ankylosis, 38 C.F.R. § 4.71a; 
Diagnostic Code 5205 (2000) is not applicable.

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The evidence obtained during the VA examination establishes 
that there is no actual limitation of either flexion or 
extension in the left elbow.  Therefore, in considering 
actual impairment, the preponderance of the evidence is 
against a higher evaluation under the rating criteria for 
degenerative joint disease.  The Board has also considered 
whether there is a functional limitation imposed by the 
disability that would approximate a higher rating, and note 
that the U. S. Court of Appeals for Veterans Claims 
(hereinafter Court) has specifically limited the Board's 
consideration of functional impairment to limitation of 
motion.  See, Johnson v. Brown, 9 Vet. App. 7, 10-11 (1996).  
Competent evidence of less movement than normal, more 
movement than normal, weakness, excess fatigability or 
incoordination has not been presented.  There is subjective 
evidence of painful movement, with two examiners documenting 
complaints of pain.  Although the appellant has reported 
painful motion in the left elbow and there was pain to 
palpation, the pain did not limit the full range of motion of 
the left arm when the arm was examined.  We have considered 
that after the motion for the examination was completed the 
appellant would no longer cooperate in moving his arm due to 
a report of pain.  Lay testimony is competent when it regards 
features or symptoms of injury or illness, and therefore the 
appellant is competent to report pain.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  However, we afford the 
objective evidence more probative value in determining the 
degree of functional impairment due to service connected 
degenerative joint disease.  The objective examiner did not 
observe that pain limited motion, rather it was reported that 
the appellant exhibited guarding and apprehension after he 
demonstrated full range of motion.  We are more persuaded by 
the report that there was initially full range of motion.  We 
are further persuaded by the objective observation that there 
was no difference in muscle mass between the right and the 
left arm, thereby objectively demonstrating equal use of both 
upper extremities outside of the examination room.  In 
affording more probative value to the objective, unbiased 
evidence, we find that the preponderance of the evidence is 
against the claim and that there is no doubt to be resolved.

The Board has considered the appellant's requests, and 
declines to consider VAOGCPREC 36-97 as requested by the 
appellant, as it pertains to the evaluation of intervertebral 
disc syndrome and is inapplicable in this case.  The 
appellant has also requested separate evaluations for 
arthritis, limitation of motion and for a neurological 
impairment.  The appellant is service connected for 
degenerative joint disease of the left elbow, which directs 
rating of this disability for limitation in range of motion.  
A separate evaluation is therefore not permitted, as the 
rating schedule specifically directs that arthritis is 
evaluated as for limitation of motion, and evaluating the 
manifestations of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  The appellant is 
not service connected for a neurological disability related 
to his left arm, therefore a separate evaluation is likewise 
not permitted.

Right ear tinnitus.

The appellant has been rated under the schedule for rating 
ear disorders, Diagnostic Code 6260 for tinnitus.  This 
appeal is based on a claim filed in February 1998.  The 
criteria for evaluating ear disorders changed on June 10, 
1999.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed, the version 
most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. 
§ 5110. 

The pre-1999 criteria directed that persistent tinnitus as a 
symptom of head injury, concussion or acoustic trauma be 
assigned a 10 percent evaluation.  38 C.F.R. § 4.87a; 
Diagnostic Code 6260 (1998).

The post-1999 criteria assigns a 10 percent evaluation for 
recurrent tinnitus.  38 C.F.R. § 4.87; Diagnostic Code 6260 
(2000).

The post-1999 rating criteria is generally more favorable 
since the requirement that the tinnitus be persistent was 
dropped, however in this case neither is more favorable to 
the appellant.  The appellant's disability falls within the 
10 percent evaluation under both criteria.  Because the RO 
considered the appellant's disability under both criteria 
(although on separate occasions), a Bernard issue is not 
raised by the Board's consideration of both criteria in this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
medical evidence established tinnitus, and by the appellant's 
report in his Notice of Disagreement received in January 1999 
it had been persistent.  In the absence of any evidence to 
the contrary, the evidence supports a compensable evaluation 
under either criterion.  Therefore, the appellant is entitled 
to a 10 percent evaluation from February 26, 1998.

This is the maximum schedular evaluation for tinnitus under 
both the old and new criteria, therefore a higher evaluation 
is not possible.  In this case, there is no medical evidence 
suggesting that the appellant has any disability related to 
tinnitus for which service connection has not been 
established that would result in a higher evaluation than 
currently assigned.  In view of this, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the appellant's tinnitus.  
Extraschedular consideration is made below.

Post-traumatic stress disorder.

The criteria for evaluating post-traumatic stress disorder is 
as follows; 38 C.F.R. § 4.130; Diagnostic Code 9411 (2000):

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere  with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The preponderance of the evidence is against a higher 
evaluation.  The evidence established that the appellant's 
occupational impairment was due to a non-service connected 
left knee injury and he denied work difficulties when he was 
working due to mental health problems.  A deficiency in the 
area of family relations commensurate with the higher 
evaluation is not in evidence, as the appellant has a long-
standing marriage and relationships with his grandchildren, 
which he described in excellent terms.  The appellant has 
denied suicidal ideation.  There is no evidence of 
obsessional rituals that interfere with routine activities.  
His speech on examination was normal.  Near-continuous panic 
or depression affecting the ability to function independently 
was not identified.  Although the appellant has reported 
irritability, there is no objective evidence of impaired 
impulse control or periods of violence.  Spatial 
disorientation was not identified nor was neglect of personal 
appearance and hygiene.  The appellant reported difficulty in 
adapting to stressful circumstances such as being in crowds, 
but this finding alone is insufficient to warrant a higher 
evaluation. 

The Board's conclusion is further supported by a Global 
Assessment of Functioning score that was noted in the 1998 VA 
examination.  Although the Global Assessment of Functioning 
score does not fit neatly into the rating criteria, the 
Global Assessment of Functioning score is also evidence.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  Global 
Assessment of Functioning score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
Global Assessment of Functioning score of 55 with 60 for the 
prior year, is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  We find that the current 50 percent evaluation is 
indicative of a moderate disability, and note that the Court 
affirmed the Board's decision to deny an evaluation higher 
than 50 percent in Carpenter, wherein the facts involved an 
appellant service connected for post-traumatic stress 
disorder with a Global Assessment of Functioning score of 55-
60.  The preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluations for service 
connected headache, degenerative joint disease of the left 
elbow, tinnitus, and post-traumatic stress disorder are 
adequate and that the case does not present such an 
exceptional or unusual disability picture so as to render the 
schedular criteria inadequate.  The Social Security 
Administration evidence established that the appellant's non-
service connected left knee disability was the reason for any 
employability problems.  Marked interference with employment 
has not been shown to be due to the service connected 
disabilities, and neither has frequent periods of 
hospitalization due to these disabilities been demonstrated.


Clear and unmistakable error.

The appellant contends that there was clear and unmistakable 
error in an October 6, 1975 rating decision that denied 
service connection for an ulcer disability.  In that 
decision, the RO found that the appellant was seen in service 
for complaints of stomach pain and had stated that he had 
ulcers which had preexisted his service.  No diagnosis of 
ulcers were made in service, no further treatment for ulcers 
was shown in service medical records, and the separation 
examination was silent for a diagnosis of an ulcer 
disability.  A determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected as 
prescribed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  The appellant did not perfect an appeal 
from that rating decision and it is final.

In February 1998, the appellant submitted a petition to 
reopen his claim for service connection for an ulcer 
disability, alleging that he developed this condition on 
active duty and that it was diagnosed and he was treated for 
it in service.  In April 1998, he was advised via a letter 
from the RO that in order to reopen the previously and 
finally denied claim for service connection for an ulcer 
disability, he would have to submit new and material 
evidence.  Then in a July 1998 statement, the appellant 
asserted that there was clear and unmistakable error in the 
1975 rating decision.  He alleged that the service medical 
records in the possession of the VA demonstrated treatment 
for ulcers and that he was an inpatient at Ft. Polk, 
Louisiana hospital.  He asserted that VA failed to attempt to 
get these records.

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105 (2000). 

The Court has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  "It must always 
be remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

To establish a valid clear and unmistakable error claim, a 
claimant must show that either the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell, 3 Vet. App. at 313.  
The claimant must assert more than a mere disagreement as to 
how the facts were weighed or evaluated.  Eddy v. Brown, 9 
Vet. App. 52 (1996). 

If the claimant is only asserting disagreement with how the 
RO evaluated the facts before it, or if the claimant has only 
alleged a failure on the part of VA to fulfill its duty to 
assist, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  Hazan v. Gober, 10 Vet. App. 511, 
523 (1997); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994). 

In the present case, the Board finds that the appellant's 
claim of clear and unmistakable error must be denied as 
legally insufficient.  In this regard, the Board finds that 
he has not fulfilled his burden of stating a valid claim of 
clear and unmistakable error.  He has not shown that the 
facts that were before the RO at the time of the October 1975 
decision were incorrect, neither has he made any allegations 
with respect to the misapplication of specific laws or 
regulations then extant.  Rather, he has alleged a failure on 
the part of the RO to obtain additional service medical 
records and a disagreement with how the RO interpreted the 
findings in the service medical records.  Disagreement with 
how the facts were weighed or allegations of failure to 
fulfill the duty to assist do not constitute clear and 
unmistakable error.  Finally, the Board notes that service 
medical records were obtained by the RO which did include the 
dispensary records from Ft. Polk, Louisiana.  There is no 
indication in our review of the service medical records that 
gave any indication that there were outstanding service 
medical records not obtained by the RO.  A review of these 
records does not indicate any inpatient treatment for an 
ulcer condition as contended by the appellant. 


ORDER

Service connection for photophobia is denied.  An increased 
rating for headaches due to trauma is denied.  An increased 
rating for degenerative joint disease of the left elbow, 
major, is denied.  A 10 percent evaluation for right-ear 
tinnitus is granted from February 26, 1998, subject to the 
controlling regulations applicable to the payment of monetary 
awards.  An increased rating for right-ear tinnitus from June 
10, 1999 is denied.  An increased rating for post-traumatic 
stress disorder is denied.  The appellant's claim that the 
October 1975 rating decision was clearly and unmistakably 
erroneous in failing to grant service connection for an ulcer 
condition is legally insufficient; therefore, the appeal of 
that claim must also be denied. 


REMAND

Service connection claims: left ear tinnitus; left shoulder 
adhesive capsulitis, major; claimed as a residual of an 
inservice left shoulder injury; dizziness; skull condition.

Service connection was denied for the above-listed 
disabilities in an August 1998 rating decision wherein these 
claims were denied as not well grounded.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

This Remand serves as notice to the appellant that if he has 
any evidence that attributes post-service left ear tinnitus 
or left shoulder adhesive capsulitis to service he must 
submit it.  If the appellant has competent medical evidence 
that his complaints of dizziness should be attributed to an 
inservice disease or injury other than the already service 
connected post-traumatic headache disorder, he must submit 
it.  This Remand serves as notice to the appellant that if he 
has any competent evidence of a post-service skull condition 
that is attributable to an inservice disease or injury he 
must submit it.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 



